104 F.3d 366
79 A.F.T.R.2d 97-356
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Szilard SZABO, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70401.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1996.*Decided Dec. 20, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Szilard Szabo appeals pro se the Tax Court's order dismissing for lack of jurisdiction his petition for redetermination of deficiencies in his federal income taxes and additions to tax for the tax years 1988 and 1989.  Szabo contends that the Tax Court erred by dismissing his petition as untimely because he mailed it within 150 days of the date the Internal Revenue Service sent the notice of deficiency.  We have jurisdiction under I.R.C. § 7482(a).  We review the Tax Court's findings of fact for clear error, Pomerantz v. Commissioner, 867 F.2d 495, 497 (9th Cir.1988), and its conclusions of law de novo, Billingsley v. Commissioner, 868 F.2d 1081, 1084 (9th Cir.1989), and affirm for the reasons stated by the Tax Court in its order filed February 9, 1996 denying Szabo's motion to vacate.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Insofar as Szabo contends that the Tax Court erred by denying his motion to vacate, we reject this contention